ALLREAD, J.
Epitomized Opinion
Burchfield sued Brownell Co. in Montgomery Common Pleas for a breach of warranty as to a Brownell 80 horsepower boiler. The alleged warranty was taken from, a circular issued by the company and embodied in a letter from Burchfield to it, ordering the boiler. The offer was accepted and the boiler shipped pursuant thereto. The circular contained a statement that the boiler was of 80 horsepower, and Burchfield, alleging that he relied on this statement, claimed that it failed to develop this power. Judgment was rendered for Burchfield. The company contended that the representation was a mere expression of opinion. In affirming the judgment, the Court of Appeals held:
1. “The representation was m¡ore than a mere expression of opinion, and was a sufficient foundation for an express warranty. The horsepower of a boiler is generally recognized in the trade as a fact capable of ascertainment and upon which purchasers are accustomed to reply. Even though Burchfield was an experienced man in the business, he should not be forced to go to the trouble of figuring out the horsepower, but might rely upon the representations made.”